Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                     Aug 11 2014, 10:42 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT, PRO SE:                                  ATTORNEYS FOR APPELLEE:

JAMES MANTZ                                         GREGORY F. ZOELLER
New Castle, Indiana                                 Attorney General of Indiana

                                                    J.T. WHITEHEAD
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JAMES MANTZ,                                        )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A05-1304-CR-200
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Grant W. Hawkins, Judge
                             Cause No. 49G05-0201-PC-20467


                                         August 11, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                              STATEMENT OF THE CASE

       James Mantz (“Mantz”) appeals the post-conviction court’s denial of his motion

for a ruling on his motion for immediate discharge from unlawful imprisonment. Mantz

filed a petition for post-conviction relief challenging his conviction for Class A felony

criminal deviate conduct, to which he pled guilty. In his petition, Mantz challenged

multiple alleged procedural errors in his criminal case. He then filed a motion for

immediate discharge from unlawful imprisonment (“motion for discharge”) in which he

requested the court to incorporate an additional argument into his petition for post-

conviction relief by interlineation. This additional argument was that, because there were

no transcripts available for certain dates during his criminal case, there was no evidence

that the trial court read him his charges and apprised him of his rights. Therefore,

according to Mantz, he should be discharged because his imprisonment was unlawful.

The post-conviction court denied Mantz’s motion, and he did nothing to appeal the post-

conviction court’s order. Several months later, Mantz filed the current motion for a

ruling (“motion for a ruling”) on the motion for discharge that the post-conviction court

had already denied. The post-conviction court then denied this subsequent motion for a

ruling, which Mantz now appeals.

       On appeal, Mantz raises a new argument not contained in his motion or petition

for post-conviction relief. Specifically, he argues that, because the post-conviction court

did not hold hearings on certain dates in his underlying criminal case, the trial court never

acquired jurisdiction over him, and his imprisonment was thus unlawful. We dismiss this

appeal because we do not have jurisdiction to decide the case. We also conclude that

                                             2
Mantz has waived his argument because he failed to raise it below and because he has not

supported it with cogent reasoning.

       We dismiss.

                                          ISSUE

       Whether we have jurisdiction over Mantz’s appeal of the post-conviction
       court’s denial of his motion for a ruling, which requested the post-
       conviction court to rule on his already ruled upon motion for discharge.

                                         FACTS

       On January 30, 2002, the State charged Mantz with Class A felony criminal

deviate conduct; Class A felony attempted criminal deviate conduct; and Class B felony

aggravated battery. Almost a year later, on January 21, 2003, Mantz pled guilty to one

count of Class A felony criminal deviate conduct. In exchange for his guilty plea, the

State agreed to dismiss his attempted criminal deviate conduct and aggravated battery

charges. On February 4, 2003, the trial court accepted the plea agreement and sentenced

Mantz to forty-five (45) years with twenty (20) years suspended.

       Subsequently, on May 9, 2012, around nine years later, Mantz filed a pro se

petition for post-conviction relief in which he argued that: (1) he was not present for the

initial hearing where the State filed the charges against him and, as a result, he did not

enter into his plea agreement voluntarily and intelligently; (2) the officers arresting him

did not read him his Miranda rights; (3) the Chronological Case Summary (“CCS”) did

not indicate that either the State of Indiana or the defense counsel had ever filed an

appearance; and (4) he was present at hearings without being represented by counsel.

Mantz also requested transcripts for hearings held on January 25, 2002; January 31, 2002;

                                            3
February 2, 2002; February 18, 2002; February 19, 2002; February 21, 2002; February

29, 2002; and January 30, 2004.

       On June 20, 2012, the post-conviction court informed Mantz that there had not

been any hearings on January 25, 2002; January 31, 2002; February 2, 2002; February 18,

2002; February 19, 2002; or January 30, 2004, and that it was therefore impossible to

provide transcripts for those dates. The court did, however, grant Mantz’s request for

transcripts for the hearings held on February 20 and 21, 2002, as well as for the guilty

plea and sentencing hearing held on February 4, 2003.

       A month later, on July 19, 2012, Mantz filed his motion for discharge in which he

requested that the post-conviction court incorporate an additional argument into his

petition for post-conviction relief by interlineation. This additional argument was that the

lack of transcripts for the dates Mantz had requested demonstrated that there was no

evidence that the trial court had read him his charges and apprised him of his rights, and

that the post-conviction court should therefore discharge him from imprisonment because

his imprisonment was unlawful.

       The post-conviction court denied Mantz’s motion for discharge on July 24, 2012,

but did not state its reasons for its denial. Several months passed, and Mantz’s post-

conviction case proceeded. On December 12, 2012, the post-conviction court held a

post-conviction relief hearing, at which it referred Mantz to a public defender. The

attorneys then participated in an attorneys-only status hearing on February 20, 2013.

Subsequently, on April 3, 2013, Mantz filed a motion to proceed pro se, which the post-

conviction court granted.

                                             4
       The next day, Mantz, pro se, filed his motion for a ruling on his previously ruled

upon motion for discharge that the post-conviction court had already denied. That same

day, the post-conviction court denied Mantz’s motion. Again, the post-conviction court

did not state its reasons for its denial, although in the CCS it noted that it had already

addressed the motion for discharge. Mantz now appeals the court’s denial of his motion

for a ruling.

                                        DECISION

       On appeal, Mantz challenges the post-conviction court’s denial of his motion for a

ruling on his motion for discharge. He appears to argue that, because the trial court did

not hold hearings on January 25, 2002; January 31, 2002; February 2, 2002; February 19,

2002; February 18, 2002; or January 30, 2004, the trial court never acquired jurisdiction

over him and that his imprisonment, therefore, is unlawful. We dismiss his appeal

because we conclude that we do not have jurisdiction over the post-conviction court’s

denial of his motion for a ruling. Moreover, even if we were to conclude that we do have

jurisdiction to hear Mantz’s appeal, Mantz has waived his argument because he did not

raise it below and because it is not cogent.

       With respect to the issue of whether we have jurisdiction over Mantz’s appeal, our

conclusion is based on the procedural history of Mantz’s motion for discharge. Mantz

filed his motion for discharge on July 19, 2012, one month after he filed his petition for

post-conviction relief. Because the post-conviction court did not state its reasons for

denying this motion, we do not know whether the court treated it as a motion to amend

his petition for post-conviction relief; as a petition for writ of habeas corpus; or as a

                                               5
successive petition for post-conviction relief.1 However, the nature of his motion is

immaterial because Mantz failed to act on the post-conviction court’s denial order. His

post-conviction case proceeded, and Mantz did not act on the denial for nine months.

When Mantz did act, he did not appeal the post-conviction court’s order; instead, he filed

a motion for a ruling on the previous motion for discharge. It is not clear how the post-

conviction court treated this renewed motion as, again, the court did not specify its

reasons for denying the motion for a ruling. Regardless, the post-conviction court’s

denial of Mantz’s motion for a ruling is not now appealable.

        Rule 5 of the Indiana Appellate Rules establishes the limits of this Court’s

jurisdiction over appeals. It provides that we will have jurisdiction over final judgments

of circuit, superior, probate, and county courts, with exceptions, as well as over appeals

from interlocutory orders and appeals from agency decisions. Ind. Appellate Rule 5. A

judgment is final if:

        (1) it disposes of all claims as to all parties;

        (2) the trial court in writing expressly determines under Trial Rule 54(B) or
        Trial Rule 56(C) that there is no just reason for delay and in writing
        expressly directs the entry of judgment (i) under Trial Rule 54(B) as to
        fewer than all the claims or parties; or (ii) under Trial Rule 56(C) as to
        fewer than all the issues, claims, or parties;

1
  It is possible that the post-conviction court treated the motion as a motion to amend because Mantz
“request[ed] the court to incorporate by interlineation this motion for immediate discharge.” (App. 93).
It is also possible the post-conviction court treated the motion as a habeas corpus petition because Mantz
alleged that he was being unlawfully imprisoned. See INDIANA CODE § 34-25.5-1-1 (Every person whose
liberty is restrained, under any pretense whatever, may prosecute a writ of habeas corpus to inquire into
the cause of the restraint, and shall be delivered from the restraint if the restraint is illegal.”). However,
Mantz’s reasons for alleging that he was being unlawfully imprisoned constituted attacks on his
underlying conviction, and Indiana Post-Conviction Rule 1 provides that a habeas corpus petition
challenging the validity of a conviction should be treated as a petition for post-conviction relief. Here,
Mantz had already filed a petition for post-conviction relief, and successive petitions are not allowed
without permission of our court. See P-C.R. 1(12).
                                                      6
         (3) it is deemed final under Trial Rule 60(C);

         (4) it is a ruling on either a mandatory or permissive Motion to Correct
         Error which was timely filed under Trial Rule 59 or Criminal Rule 16; or

         (5) it is otherwise deemed final by law.

App. R. 2(H). In cases where a judgment is not final, we have jurisdiction over two

categories of interlocutory appeals:      interlocutory appeals of right and discretionary

interlocutory appeals. See App. R. 14. There are eight categories of interlocutory orders

that may be appealed as a matter of right, but none of those options apply here. See App.

R. 14(A). A discretionary appeal may be taken from any other interlocutory order if the

trial court certifies the order and this Court accepts jurisdiction over the appeal. App. R.

14(B).

         If we consider Mantz’s motion for discharge as a final judgment, Mantz only had

thirty days to file a motion to correct error or an appeal, which he did not do. See Ind.

Trial Rule 59; App. R. 9. Even if we consider his motion for a ruling as a motion to

correct error, it was untimely, as Mantz filed the motion for a ruling months after the

post-conviction court’s denial. If we instead equate Mantz’s motion for discharge with a

motion to amend his petition for post-conviction relief, the post-conviction court’s denial

was not a final judgment because it did not meet any of the criteria for a final judgment as

specified above. Nor was it an appeal of an interlocutory order from which an appeal is a

matter of right under Appellate Rule 14(A). Finally, Mantz did not follow the proper

procedure to file a discretionary interlocutory appeal because he did not certify the order

or move this Court to accept jurisdiction of the appeal as an interlocutory order. See App.

                                               7
R. 14(B). Because Mantz’s appeal was not a timely appeal from a final judgment or an

interlocutory appeal of right—and because Mantz did not follow the proper procedure to

file a discretionary interlocutory appeal—we conclude that we do not have jurisdiction

over Mantz’s appeal of the post-conviction court’s ruling. See App. R. 5.

       Moreover, even if we were to have jurisdiction, we conclude that Mantz has

waived his argument on appeal because he failed to raise it below and because he has

failed to support it with cogent reasoning.       As to the former, Mantz’s argument is

different than the arguments he raised in his petition for post-conviction relief and his

motion for discharge. Issues not raised in a petition for post-conviction relief may not be

raised for the first time on post-conviction appeal. Koons v. State, 771 N.E.2d 685, 691

(Ind. Ct. App. 2002), trans. denied. A failure to raise an issue in a petition for post-

conviction relief results in waiver of that issue on appeal. See id. at 691-92.

       As to the latter, Mantz does not make a cogent argument on appeal. We must note

that even though Mantz filed his petition and appeal pro se, such pro se litigants without

legal training are held to the same standard as trained counsel and are required to follow

procedural rules. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans.

denied. Indiana Appellate Rule 46(A)(8)(a) requires an appellant’s arguments on appeal

to be supported by cogent reasoning, as well as citations to relevant authorities, statutes,

pages of the appendix, and pages of the record on which the appellant is relying. Here, it

is not clear what Mantz is arguing. He appears to argue that the trial court did not have

jurisdiction because it did not hold hearings on various days, but he does not explain

why—in terms of the record or legal authority—hearings were required on those days.

                                              8
Nor does he clarify why a failure to hold such hearings deprived the post-conviction court

of jurisdiction over his case. Accordingly, we conclude that Mantz has waived his claims

by failing to support them with a cogent argument.

      Dismissed.

FRIEDLANDER, J., and MATHIAS, J., concur.




                                            9